Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”), dated as of October 5,
2017, is made by and among Business First Bancshares, Inc., a Louisiana
corporation (the “Company”), and the Purchasers listed on Exhibit A hereto,
together with their permitted transferees (each, a “Purchaser” and collectively,
the “Purchasers”).

 

RECITALS:

 

A. The Company and the Purchasers are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act.

 

B. The Purchasers desire to purchase and the Company desires to sell, upon the
terms and conditions stated in this Agreement, up to a maximum of [●] shares of
Common Stock.

 

C. The capitalized terms used herein and not otherwise defined have the meanings
given them in Article 6 of this Agreement.

 

AGREEMENT

 

In consideration of the premises and the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Purchasers (severally and not jointly)
hereby agree as follows:

 

Article 1

PURCHASE AND SALE OF SECURITIES

 

1.1     Purchase and Sale of Securities. At the Closing, the Company will issue
and sell to each Purchaser, and each Purchaser will, severally and not jointly,
purchase from the Company, the number of shares of Common Stock (the “Shares”)
set forth opposite such Purchaser’s name on Exhibit A hereto. The purchase price
for each Share shall be $20.00 (the “Purchase Price”).

 

1.2     Payment. At or prior to the Closing, each Purchaser will pay the
Purchase Price set forth opposite its name on Exhibit A hereto by wire transfer
of immediately available funds in accordance with wire instructions provided by
the Company to the Purchasers not later than 5:00 p.m., Eastern time, on the
second Business Day immediately preceding the Closing Date. The Company will
instruct its transfer agent to credit each Purchaser (in the name of such
Purchaser or its nominees in accordance with its delivery instructions) the
number of Shares set forth on Exhibit A (and, upon request, will deliver
physical stock certificates to the Purchasers representing the Shares) against
delivery of the Purchase Price on the Closing Date.

 

1.3     Closing Date. The closing of the transaction contemplated by this
Agreement will take place on October 12, 2017 (the “Closing Date”) and the
closing (the “Closing”) will be held at the offices of Fenimore, Kay, Harrison &
Ford, LLP, 812 San Antonio Street, Suite 600, Austin, Texas 78701 or at such
other time and place as shall be agreed upon by the Company and the Purchasers
hereunder of a majority in interest of the aggregate Shares.

 

1

--------------------------------------------------------------------------------

 

 

Article 2

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as specifically contemplated by this Agreement, the Company hereby
represents and warrants to each Purchaser and Stephens, Inc. (the “Placement
Agent”) as of the date hereof and as of the Closing Date that:

 

  2.1

Organization and Qualification.

 

(a)     The Company is duly incorporated, validly existing and in good standing
under the laws of the State of Louisiana, with full corporate power and
authority to own, lease and operate its properties and conduct its business as
currently conducted as disclosed in the SEC Documents. The Company is duly
qualified to do business and is in good standing under the laws of each other
jurisdiction in which the nature of the business conducted by it or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, would not reasonably be
expected to have a Material Adverse Effect.

 

(b)     Each Subsidiary of the Company is duly incorporated (or organized) and
is validly existing as a corporation or other organization (or, in the case of
Business First Bank (the “Bank”), as a Louisiana state banking association) in
good standing under the laws of the jurisdiction of its incorporation (or
organization), with power and authority to own, lease and operate its properties
and conduct its business as disclosed in the SEC Documents. Each Subsidiary is
duly qualified as a foreign corporation (or other organization) to do business
and is in good standing under the laws of each other jurisdiction in which the
nature of the business conducted by it or property owned or leased by it makes
such qualification necessary, except where the failure to be so qualified or in
good standing, as the case may be, would not reasonably be expected to have a
Material Adverse Effect. The Company does not own, directly or indirectly, any
corporation, association or other entity other than the Subsidiaries listed in
Exhibit 21.1 to the Company’s most recent Annual Report filed on Form 10-K.

 

2.2       Authorization; Enforcement. The Company has all requisite corporate
power and authority to enter into and to perform its obligations under the
Transaction Documents, to consummate the Transactions and to issue the Shares in
accordance with the terms hereof. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by it of the
Transactions have been duly authorized by the Company’s Board of Directors (or a
duly appointed and authorized committee thereof) and no further consent or
authorization of the Company, its Board of Directors, or its stockholders is
required. The Transaction Documents have been duly executed and delivered by the
Company and constitute a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, or moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity and except as rights to indemnity and
contribution may be limited by state or federal securities laws or public policy
underlying such laws.

 

2

--------------------------------------------------------------------------------

 

 

2.3     Capitalization. The authorized capital stock of the Company, as of
October 2, 2017, consisted of 50,000,000 shares of Common Stock, $1.00 par value
per share, of which 6,932,570 shares were issued and outstanding and 5,000,000
shares of Preferred Stock, no par value per share, none of which is outstanding.
All of the issued and outstanding shares of Common Stock have been duly
authorized, validly issued, fully paid, and nonassessable and have been issued
and sold in compliance in all material respects with all federal and state
securities laws. None of the outstanding shares of Common Stock was issued and
sold in violation of any preemptive rights, rights of first refusal or other
similar rights to subscribe for or purchase securities of the Company. There are
no authorized or outstanding options, warrants, preemptive rights, rights of
first refusal or other rights to purchase, or equity or debt securities
convertible into or exchangeable or exercisable for, any capital stock of the
Company or any of its Subsidiaries other than those described in the SEC
Documents. The descriptions of the Company’s equity incentive plans, and the
equity awards granted thereunder, set forth in the SEC Documents accurately and
fairly present in all material respects the information required to be shown
with respect to such plans and awards. The Company’s Amended and Restated
Articles of Incorporation, as amended (the “Articles of Incorporation”), as in
effect on the date hereof, and the Company’s Amended and Restated Bylaws (the
“Bylaws”) as in effect on the date hereof, are each filed as exhibits to the SEC
Documents and no amendment or modification of either the Articles of
Incorporation or the Bylaws, each as in effect on the date hereof, has been
approved by, or has been presented to, the shareholders or the Board of
Directors of the Company. There are no securities or instruments issued by or to
which the Company is a party containing anti-dilution or similar provisions that
will be triggered by the issuance of the Shares.

 

2.4     Issuance of Securities. The offer and sale of the Shares have been duly
and validly authorized, and the Shares, when issued and paid for by the
Purchasers in accordance with the terms of this Agreement, will be duly and
validly issued, fully paid and non-assessable and will not be subject to
preemptive rights, rights of first refusal or other similar rights of any
securityholder of the Company or any other Person.

 

2.5     Compliance with Laws.

 

(a)     The Company and each Subsidiary are, and since January 1, 2016, have
been in compliance with all applicable laws, rules and regulations (including,
without limitation, all applicable regulations and orders of, or agreements
with, the Board of Governors of the Federal Reserve System (the “Federal
Reserve”), the Federal Deposit Insurance Corporation (“FDIC”), the Louisiana
Office of Financial Institutions, the Equal Credit Opportunity Act, the Fair
Housing Act, the Community Reinvestment Act (“CRA”), the Home Mortgage
Disclosure Act, all other applicable fair lending laws or other laws relating to
discrimination, the Bank Secrecy Act of 1970, as amended (the “Bank Secrecy
Act”), Title III of the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (the
“USA PATRIOT Act”), and the money laundering statutes of all jurisdictions, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any governmental agency or
body), except where failure to be so in compliance would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

 

(b)     The Company and the Bank have no knowledge of any facts and
circumstances, and have no reason to believe that any facts or circumstances
exist, that could cause the Bank (i) to be deemed not to be in satisfactory
compliance with the CRA and the regulations promulgated thereunder or to be
assigned a CRA rating of lower than “satisfactory”, (ii) to be deemed to be
operating in violation, in any material respect, of the Bank Secrecy Act, the
USA PATRIOT Act, or any order issued with respect to the Money Laundering Laws,
or (iii) to be deemed not to be in satisfactory compliance, in all material
respects, with all applicable privacy of customer information requirements
contained in any federal and state privacy laws and regulations as well as the
provisions of all information security programs adopted by the Bank.

 

3

--------------------------------------------------------------------------------

 

 

(c)     Since December 31, 2012, each of the Company and the Bank and each of
their respective Subsidiaries has filed all material reports, registrations and
statements, together with any required amendments thereto, that it was required
to file with the Federal Reserve, the FDIC, and any other applicable federal or
state securities or banking authorities. All such reports and statements filed
with any such regulatory body or authority are collectively referred to herein
as the “Company Reports.” As of their respective dates, the Company Reports
complied in all material respects with all the rules and regulations promulgated
by the Federal Reserve, the FDIC, and any other applicable federal or state
securities or banking authorities, as the case may be.

 

(d)     As of June 30, 2017, each of the Company and the Bank met or exceeded
the standards necessary to be considered “well capitalized” under the Federal
Reserve’s definition and under the FDIC’s regulatory framework for prompt
corrective action, respectively.

 

(e)     None of the Company, the Bank or any of their respective Subsidiaries is
a party or subject to any formal or informal agreement, memorandum of
understanding, consent decree, cease-and-desist order, order of prohibition or
suspension, written commitment, supervisory agreement or other written statement
as described under 12 U.S.C. 1818(u) with, or order issued by, or has adopted
any board resolutions at the request of, the Federal Reserve, the FDIC, or any
other bank regulatory authority that imposes any restrictions or requirements
not generally applicable to bank holding companies or commercial banks, nor has
the Company, the Bank or any of their respective Subsidiaries been advised by
any bank regulatory authority that it is considering issuing, initiating,
ordering, or requesting any such agreement, memorandum of understanding, consent
decree, cease-and-desist order, order of prohibition or suspension, written
commitment, supervisory agreement or other written statement.

 

(f)     Except as would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, the Bank and each of its Subsidiaries
has properly administered all accounts for which it acts as a fiduciary,
including accounts for which it serves as a trustee, agent, custodian, personal
representative, guardian, conservator or investment advisor, in accordance with
the terms of the governing documents, applicable federal and state law and
regulation and common law. Neither the Bank nor any of its Subsidiaries or, to
the knowledge of the Company, any of their respective directors, officers or
employees has committed any breach of trust or fiduciary duty with respect to
any such fiduciary account that would reasonably be expected to result in,
individually or in the aggregate, a Material Adverse Effect. Except as would not
reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect, the accountings for each such fiduciary account are
true and correct and accurately reflect the assets of such fiduciary account.

 

(g)     The deposit accounts of the Bank are insured by the FDIC up to the legal
maximum, the Bank has paid all premiums and assessments required by the FDIC and
the regulations thereunder and no proceeding for the termination or revocation
of such insurance is pending or, to the knowledge of the Company, threatened.

 

4

--------------------------------------------------------------------------------

 

 

2.6     No Conflicts; Government Consents; No Defaults and Permits.

 

(a)     The execution, delivery and performance of this Agreement by the Company
and the consummation by the Company of the Transactions will not (i) conflict
with or result in a violation of any provision of its Articles of Incorporation
or Bylaws or the organizational documents of any of its Subsidiaries or require
the approval of the Company’s stockholders, (ii) violate or conflict with, or
result in a breach of any provision of, or constitute a default under, any
material agreement, indenture, mortgage, deed of trust, loan agreement or other
instrument to which the Company or any of its Subsidiaries is a party or by
which the Company or any of its Subsidiaries is bound or to which any of the
property or assets of the Company or any of its Subsidiaries is subject, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including, without limitation, United States federal and state
securities laws and regulations and regulations of any self-regulatory
organizations to which the Company or its securities are subject) applicable to
the Company, except in the case of clauses (ii) and (iii) only, for such
conflicts, breaches, defaults, and violations as would not reasonably be
expected to have a Material Adverse Effect.

 

(b)     The Company is not required to obtain any consent, approval,
authorization or order of, or make any filing or registration with, any court or
governmental agency or any regulatory or self regulatory agency in order for it
to execute, deliver or perform any of its obligations under this Agreement in
accordance with the terms hereof, or to issue and sell the Shares in accordance
with the terms hereof other than such as have been made or obtained, and except
for the registration of the Shares under the Securities Act pursuant to the
Registration Rights Agreement, any filings required to be made under federal or
state securities laws, which filings and/or notifications will be made prior to
Closing or if permitted by such laws in the prescribed period after Closing.

 

(c)     Neither the Company nor any Subsidiary is (i) in violation of its
Articles of Incorporation, Bylaws, or other organizational documents, (ii) in
violation of any statute, law, rule, regulation, order, decree of any court or
governmental agency or body having jurisdiction over the Company or any of the
Subsidiaries, or (iii) in default in the performance of any obligation,
agreement or condition contained in any material agreement, indenture, mortgage,
deed of trust, loan agreement or other instrument to which the Company or any of
its Subsidiaries is a party or by which the Company or any of its Subsidiaries
is bound or to which any of the property or assets of the Company or any of its
Subsidiaries is subject, except, in the case of clauses (ii) and (iii), where
any such violation or default, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 

(d)     The Company and each of its Subsidiaries have all franchises, permits,
licenses, and any similar authority (collectively, “Permits”) necessary for the
conduct of their respective businesses as now being conducted and as currently
proposed to be conducted as disclosed in the SEC Documents, except for such
franchise, permit, license or similar authority, the lack of which would not
reasonably be expected to have a Material Adverse Effect. The Company and each
Subsidiary is in material compliance with the terms and conditions of all such
Permits and all such Permits are valid and in full force and effect. Neither the
Company nor any of its Subsidiaries has received any actual notice of any
proceeding relating to revocation or modification of any such franchise, permit,
license, or similar authority except where such revocation or modification would
not reasonably be expected to have a Material Adverse Effect.

 

5

--------------------------------------------------------------------------------

 

 

2.7     SEC Documents, Financial Statements. The Company has timely filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC since the Company’s initial registration of certain shares of
its Common Stock with the SEC, pursuant to the reporting requirements of the
Exchange Act (all of the foregoing filed prior to the date hereof and all
exhibits included therein and financial statements and schedules thereto and
documents (other than exhibits) incorporated by reference therein, being
hereinafter referred to herein as the “SEC Documents”), except where failure to
timely file such SEC Document would not adversely impact the ability of the
Holders to resell Common Stock pursuant to Rule 144. The Company is eligible to
register its Common Stock for resale using Form S-1 promulgated under the
Securities Act. True and complete copies of the SEC Documents are available
through the SEC’s website at www.sec.gov. As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the
Exchange Act or the Securities Act, as the case may be, and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The financial statements and the related notes included in the SEC
Documents (the “Financial Statements”) have been prepared in accordance with
accounting principles generally accepted in the United States (“GAAP”),
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in the Financial Statements or the notes thereto, or (ii) in
the case of unaudited interim statements, to the extent they may not include
footnotes, may be condensed or summary statements or may conform to the SEC’s
rules and instructions for Reports on Form 10-Q) and fairly present in all
material respects the consolidated financial position of the Company as of the
dates thereof and the consolidated results of its operations and cash flows for
the periods then ended (subject, in the case of unaudited statements, to normal
and recurring year-end audit adjustments). All disclosures contained in the SEC
Documents that constitute non-GAAP financial measures (as defined under the
Securities Act and the Exchange Act) comply in all material respects with
Regulation G and Item 10(e) of Regulation S-K, as applicable. To the Company’s
knowledge, no person who has been suspended or barred from being associated with
a registered public accounting firm, or who has failed to comply with any
sanction pursuant to Rule 5300 promulgated by the Public Company Accounting
Oversight Board, has participated in or otherwise aided the preparation of, or
audited, the financial statements, supporting schedules or other financial data
filed with the SEC as a part of the SEC Documents. All Material Agreement to
which the Company or any Subsidiary of the Company is a party, or the property
or assets of the Company or any Subsidiary of the Company are subject, have been
filed as exhibits to the SEC Documents (other than the final and executed
definitive agreement and plan of reorganization with respect to the Company’s
proposed acquisition of Minden Bancorp, Inc. and MBL Bank (the “Minden
Acquisition” and such agreement the “Minden Acquisition Agreement”)), the
material terms of which are reflected in the Investor Presentation (as defined
in Section 2.33), which such definitive agreement will be filed by the Company
with the SEC within the time period prescribed by Form 8-K). All Material
Agreements are valid and enforceable against the Company and/or a Subsidiary of
the Company, as applicable in accordance with their respective terms, except (i)
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, or moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally, and (ii) as enforceability may be subject
to general principles of equity and except as rights to indemnity and
contribution may be limited by state or federal securities laws or public policy
underlying such laws. The Company is not in breach of or default under any of
the Material Agreements, and to the Company’s knowledge, no other party to a
Material Agreement is in breach of or default under such Material Agreement,
except in each case, for such breaches or defaults as would not reasonably be
expected to have a Material Adverse Effect. The Company has not received a
notice of termination nor is the Company otherwise aware of any threat to
terminate any of the Material Agreements.

 

6

--------------------------------------------------------------------------------

 

 

2.8     Disclosure Controls and Procedures. Except as disclosed in the SEC
Documents, the Company has established and maintains disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) that are
effective in all material respects to ensure that material information relating
to the Company, including any of its consolidated Subsidiaries, is made known to
its chief executive officer and chief financial officer by others within those
entities. The Company’s certifying officers have evaluated the effectiveness of
the Company’s disclosure controls and procedures as of the end of the period
covered by the most recently filed quarterly or annual periodic report under the
Exchange Act (such date, the “Evaluation Date”). The Company presented in its
most recently filed quarterly or annual periodic report under the Exchange Act
the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, (i) there have been no significant
changes in the Company’s internal control over financial reporting (as such term
is defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) or, to the Company’s
knowledge, in other factors that could significantly affect the Company’s
internal control over financial reporting or (ii) the Company has not been
advised of any fraud, whether or not material, that involves management or other
employees who have a significant role in the internal controls of the Company
and each of the Subsidiaries.

 

2.9     Accounting Controls. The Company and each of its Subsidiaries have made
and keeps books, records and accounts, which, in reasonable detail, accurately
and fairly reflect the transactions and dispositions of the assets of the
Company and its Subsidiaries. Except as disclosed in the SEC Documents, the
Company maintains a system of internal accounting controls designed to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorization, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain accountability for assets, (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

2.10     Absence of Litigation. As of the date hereof, other than as disclosed
in the SEC Documents, there is no action, suit, proceeding or investigation
before or by any court, public board, government agency, self-regulatory
organization or body pending or, to the Company’s knowledge, threatened against
the Company or any of its Subsidiaries that if determined adversely to the
Company or any of its Subsidiaries would reasonably be expected to have a
Material Adverse Effect. Neither the Company, any of its Subsidiaries, nor, to
the knowledge of the Company, any director or officer thereof, is or has been
the subject of any action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty relating
to the Company or any of its Subsidiaries other than as disclosed in the SEC
Documents. There has not been, and to the knowledge of the Company, there is not
pending or contemplated, any investigation by the SEC of the Company, any of its
Subsidiaries or any current or former director or officer of the Company or any
of its Subsidiaries relating to the Company or any of its Subsidiaries. Neither
the Company nor any of its Subsidiaries has received any stop order or other
order suspending the effectiveness of any registration statement filed by the
Company under the Exchange Act or the Securities Act and, to the Company’s
knowledge, the SEC has not issued any such order.

 

7

--------------------------------------------------------------------------------

 

 

2.11     Intellectual Property Rights. Except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
the Company and its Subsidiaries own or possess adequate rights to use all
patents, patent applications, trademarks, service marks, trade names, trademark
registrations, service mark registrations, copyrights, licenses and know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) necessary for the conduct of
their respective businesses as currently conducted and as proposed to be
conducted, and the conduct of their respective businesses will not conflict in
any respect with any such rights of others. The Company and its Subsidiaries
have not received any notice of any claim of infringement, misappropriation or
conflict with any such rights of others in connection with its patents, patent
rights, licenses, inventions, trademarks, service marks, trade names, copyrights
and know-how.

 

2.12     Placement Agent. The Company has taken no action that would give rise
to any claim by any Person for brokerage commissions, placement agent’s fees or
similar payments relating to this Agreement or the Transactions, except for
dealings with the Placement Agent, whose commissions and fees will be paid by
the Company.

 

2.13     Investment Company. The Company is not and, after giving effect to the
offering and sale of the Shares, will not be an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”).

 

2.14     No Material Adverse Change. Since June 30, 2017, other than as
disclosed in the Investor Presentation, and except as described or referred to
in the SEC Documents on or prior to the date hereof and except for cash
expenditures in the ordinary course of business, there has not been any change
in the assets, business, properties, financial condition or results of
operations of the Company or any of its Subsidiaries that would reasonably be
expected to have a Material Adverse Effect. Except as described in the SEC
Documents, since June 30, 2017, (i) there has not been any dividend or
distribution of any kind declared, set aside for payment, paid or made by the
Company on any class of capital stock, (ii) the Company has not sustained any
material loss or interference with the Company’s business from fire, explosion,
flood or other calamity, whether or not covered by insurance, or from any labor
disturbance or dispute or any action, order or decree of any court or arbitrator
or governmental or regulatory authority, and (iii) other than as disclosed in
the Investor Presentation with respect to the Minden Acquisition, there have
been no transactions entered into by, and no obligations or liabilities,
contingent or otherwise, incurred by the Company or any of the Subsidiaries,
whether or not in the ordinary course of business, which are material to the
Company and the Subsidiaries, considered as one enterprise.

 

2.15     Acknowledgment Regarding Purchasers’ Purchase of Securities. The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to this Agreement and the
Transactions. The Company further acknowledges that no Purchaser is acting as a
financial advisor or fiduciary of the Company (or in any similar capacity with
respect to the Company) with respect to this Agreement and the Transactions and
any advice given by any Purchaser or any of their respective representatives or
agents to the Company in connection with this Agreement and the Transactions is
merely incidental to such Purchaser’s purchase of the Shares. The Company
further represents to each Purchaser that the Company’s decision to enter into
this Agreement has been based on the independent evaluation of the Transactions
by the Company and its representatives.

 

8

--------------------------------------------------------------------------------

 

 

2.16     Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as the Company believes are prudent and customary for a
company (i) in the businesses and location in which the Company or such
Subsidiary is engaged, (ii) with the resources of the Company or such
Subsidiary, and (iii) at a similar stage of development as the Company or such
Subsidiary. Neither the Company nor any such Subsidiary has received any written
notice that the Company or such Subsidiary will not be able to renew its
existing insurance coverage as and when such coverage expires. The Company
believes it and each of its Subsidiaries will be able to obtain similar coverage
at reasonable cost from similar insurers as may be necessary to continue its
business.

 

2.17     Labor Disputes. No material labor dispute with the employees of the
Company or any of its Subsidiaries exists, or, to the knowledge of the Company,
is imminent. The Company is not aware of any existing or imminent labor
disturbance by the employees of any of its or any such Subsidiary’s principal
suppliers, manufacturers, customers or contractors, which, individually or in
the aggregate, would be reasonably expected to result in a Material Adverse
Effect. To the Company’s knowledge, no executive officer of the Company is, or
is now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of a third party, and to the Company’s knowledge, the
continued employment of each such executive officer does not subject the Company
or any of its Subsidiaries to any material liability with respect to any of the
foregoing matters.

 

2.18     Foreign Corrupt Practices; Anti-Money Laundering. Neither the Company
nor any of its Subsidiaries, nor to the Company’s knowledge, any director,
officer, agent, employee or other Person acting on behalf of the Company or any
of its Subsidiaries has, in the course of its actions for, or on behalf of, the
Company or any such Subsidiary (i) used any corporate funds of the Company or
any of its Subsidiaries to give, agree, offer or promise to give any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) directly or indirectly given, agreed, offered or
promised to give any unlawful gift, contribution, payment, rebate, payoff,
influence payment, bribe or kickback to any foreign or domestic government
official or employee from corporate funds; (iii) violated or is in violation of
in any material respect any provision of the U.S. Foreign Corrupt Practices Act
of 1977, as amended (the “FCPA”), the UK Bribery Act 2010, Laws enacted to
comply with the UN Convention Against Corruption and the OECD Anti-Bribery
Convention, or any other anti-corruption or anti-bribery Law or requirement
applicable to the Company and each of its Subsidiaries; (iv) directly, or
indirectly through a third party, made, offered, paid, authorized, facilitated,
or promised any payment, contribution, gift, entertainment, bribe, rebate,
kickback, financial or other advantage, or anything else of value, regardless of
form or amount, for the purpose of securing an improper advantage for the
Company or any of its Subsidiaries; (v) established or maintained any unlawful
fund of monies or other assets of the Company or any of its Subsidiaries; (vi)
made any fraudulent entry on the books and records of the Company or any of its
Subsidiaries; (vii) been under administrative, civil, or criminal investigation,
indictment, suspension, debarment, or audit (other than a routine contract
audit) by any party, in connection with alleged or possible violations of any
Law that prohibits bribery, corruption, fraud or other improper payments; or
(viii) violated or is in violation of the Bank Secrecy Act, the USA PATRIOT ACT,
the money laundering Laws of any jurisdiction and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
or regulatory authority (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any governmental or regulatory authority
or any arbitrator involving the Company or any of its Subsidiaries with respect
to the Money Laundering Laws is pending or, to the knowledge of the Company,
threatened. The Company and each of its Subsidiaries and Affiliates have in all
material respects conducted their respective businesses in compliance with the
FCPA and have instituted and maintain policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.

 

9

--------------------------------------------------------------------------------

 

 

2.19     Private Placement.

 

(a)     Neither the Company nor any of its Subsidiaries or Affiliates, nor any
Person acting on its or their behalf, has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under any circumstances that would require registration of the offer and sale of
the Shares under the Securities Act. Assuming the accuracy of the
representations and warranties of the Purchasers contained in Article 3 hereof,
the issuance of the Shares are exempt from registration under the Securities
Act.

 

(b)     Neither the Company nor, to the Company’s knowledge, any Person acting
on its behalf has engaged or will engage in any form of general solicitation or
general advertising (within the meaning of Regulation D under the Securities
Act) in connection with any offer or sale of the Shares pursuant to this
Agreement and the other Transaction Documents.

 

(c)     The Company has exercised reasonable care, in accordance with SEC rules
and guidance, and has conducted a factual inquiry including the procurement of
relevant questionnaires from each Covered Person or other means, the nature and
scope of which reflect reasonable care under the relevant facts and
circumstances, to determine whether any Covered Person is subject to any of the
"bad actor" disqualifications described in Rule 506(d)(1)(i) to (viii) under the
Securities Act (“Disqualification Events”). To the Company’s knowledge, after
conducting such sufficiently diligent factual inquiries, no Covered Person is
subject to a Disqualification Event, except for a Disqualification Event covered
by Rule 506(d)(2) or (d)(3) under the Securities Act. The Company has complied,
to the extent applicable, with any disclosure obligations under Rule 506(e)
under the Securities Act. “Covered Persons” are those persons specified in Rule
506(d)(1) under the Securities Act, including the Company, any predecessor or
affiliate of the Company, any director, executive officer, other officer
participating in the offering, general partner or managing member of the
Company, any beneficial owner of 20% or more of the Company's outstanding voting
equity securities, calculated on the basis of voting power, any promoter (as
defined in Rule 405 under the Securities Act) connected with the Company in any
capacity at the time of the sale of the Securities, and any Person that has been
or will be paid (directly or indirectly) remuneration for solicitation of
purchasers in connection with the sale of the Shares (a “Solicitor”), any
general partner or managing member of any Solicitor, and any director, executive
officer or other officer participating in the offering of any Solicitor or
general partner or managing member of any Solicitor.

 

2.20     No Registration Rights. No Person has the right to (i) prohibit the
Company from filing a Registration Statement or (ii) except as set forth in the
Registration Rights Agreement, require the Company to register any securities
for sale under the Securities Act by reason of the filing of a Registration
Statement. The granting and performance of the registration rights under the
Registration Rights Agreement will not violate or conflict with, or result in a
breach of any provision of, or constitute a default under, any material
agreement, indenture or instrument to which the Company is a party.

 

10

--------------------------------------------------------------------------------

 

 

2.21     Taxes. The Company and its Subsidiaries have paid all federal, state,
local and foreign taxes and filed all tax returns required to be paid or filed
through the date hereof, except with respect to any taxes that are currently
being contested in good faith and with respect to which appropriate reserves
have been made in accordance with GAAP or as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect; the Company
and its Subsidiaries have set aside on their books provisions reasonably
adequate for the payment of all taxes for periods subsequent to the periods to
which the above referenced returns apply; and except as otherwise disclosed in
the SEC Documents, there is no tax deficiency that has been, or would reasonably
be expected to be, asserted against the Company or any of its Subsidiaries or
any of their respective properties or assets, except for tax deficiencies that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

2.22     Real and Personal Property. The Company has good and marketable title
to, or has valid rights to lease or otherwise use, all material items of real
and personal property owned by it, free and clear of all liens, encumbrances,
claims and defects and imperfections of title except those that do not
materially interfere with the use or proposed use of such property by the
Company. Any real property and buildings held under lease by the Company or any
of its Subsidiaries are held under valid, subsisting and enforceable leases with
such exceptions as are not material and do not interfere with the use made and
proposed to be made of such property and buildings by the Company or any such
Subsidiary.

 

2.23     Application of Takeover Protections. The execution and delivery of the
Transaction Documents and the consummation of the Transactions will not impose
any restriction on any Purchaser, or create in any party (including any current
stockholder of the Company) any rights, under any share acquisition, business
combination, poison pill (including any distribution under a rights agreement),
or other similar anti-takeover provisions under the Company’s charter documents
or the laws of its state of incorporation.

 

2.24     No Manipulation of Stock. The Company has not taken, nor will it take,
directly or indirectly any action designed to stabilize or manipulate the price
of the Common Stock or any other security of the Company to facilitate the sale
or resale of any of the Shares.

 

2.25     Related Party Transactions. Except with respect to transactions (i)
that are not required to be disclosed and (ii) contemplated hereby to the extent
an Affiliate of any director purchases Shares hereunder, all transactions that
have occurred between or among the Company, on the one hand, and any of its
officers or directors, or any Affiliate or Affiliates of any such officer or
director, on the other hand, prior to the date hereof required to be disclosed
by applicable SEC rules and regulations have been disclosed in the SEC
Documents.

 

2.26     Use of Proceeds. The Company shall use the net proceeds of the sale of
the Shares hereunder to fund the payment of a portion of the purchase price for
the Minden Acquisition as set forth in the Investor Presentation, if the Minden
Acquisition is consummated, and any remainder for general corporate purposes
and, if the Minden Acquisition is not consummated, the net proceeds shall be
used for general corporate purposes.

 

11

--------------------------------------------------------------------------------

 

 

2.27     FINRA. All of the information provided to the Placement Agent or to
counsel for the Placement Agent by the Company, its counsel, its officers and
directors and the holders of any securities (debt or equity) or options to
acquire any securities of the Company in connection with the offering of the
Shares is true, complete, correct and compliant with FINRA’s rules, and any
letters, filings or other supplemental information, if any, provided to
Financial Industry Regulatory Authority, Inc. (“FINRA”) pursuant to FINRA rules
is true, complete and correct.

 

2.28     Environmental Laws. Neither the Company nor any of its Subsidiaries is
in violation of any statute or any rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, production, disposal or release of hazardous or toxic substances or
relating to the protection or restoration of the environment or human exposure
to hazardous or toxic substances (collectively, “Environmental Laws”), owns or
operates any real property contaminated with any substance that is subject to
any Environmental Laws, is liable for any off-site disposal or contamination
pursuant to any Environmental Laws, or is subject to any claim relating to any
Environmental Laws, which violation, contamination, liability or claim,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect; and the Company is not aware of any pending
investigation which might lead to such a claim.

 

2.29     ERISA. Except as would not reasonably be expected to have a Material
Adverse Effect, (i) each employee benefit plan, within the meaning of Section
3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), for which the Company would reasonably be expected to have any
liability (each, a “Plan”) has been maintained in compliance with its terms and
the requirements of any applicable statutes, orders, rules and regulations,
including but not limited to, ERISA and the Code; (ii) no prohibited
transaction, within the meaning of Section 406 of ERISA or Section 4975 of the
Code, has occurred with respect to any Plan, excluding transactions effected
pursuant to a statutory or administrative exemption; (iii) no “reportable event”
(within the meaning of Section 4043(c) of ERISA) has occurred or is reasonably
expected to occur that has had a Material Adverse Effect; (iv) neither the
Company nor any ERISA Affiliate has incurred, nor reasonably expects to incur,
any liability under Title IV of ERISA (other than contributions to an employee
benefit plan or premiums to the Pension Benefit Guaranty Corporation, in the
ordinary course and without default) in respect of an employee benefit plan
subject to Title IV of ERISA (including a “multiemployer plan”, within the
meaning of Section 4001(a)(3) of ERISA); and (v) there is no pending audit or
investigation by the Internal Revenue Service, the U.S. Department of Labor, the
Pension Benefit Guaranty Corporation or any other governmental agency or any
foreign regulatory agency with respect to any Plan. “ERISA Affiliate” means,
with respect to the Company, any member of any group of organizations described
in Section 414 of the Code of which the Company is a member.

 

2.30     Sanctions. None of the Company, any of its Subsidiaries or any officer
or director of either the Company or any such Subsidiary, nor, to the knowledge
of the Company, any agent, employee, affiliate or person acting on behalf of the
Company or any of its Subsidiaries is or has been (i) engaged in any services
(including financial services), transfers of goods, software, or technology, or
any other business activity related to (A) Cuba, Iran, North Korea, Sudan, Syria
or the Crimea region of Ukraine claimed by Russia (“Sanctioned Countries”), (B)
the government of any Sanctioned Country, (C) any Person located in, resident
in, formed under the laws of, or owned or controlled by the government of, any
Sanctioned Country, or (D) any Person made subject of any sanctions administered
or enforced by the United States Government, including, without limitation, the
list of Specially Designated Nationals of the Office of Foreign Assets Control
of the U.S. Treasury Department (“OFAC”), or by the United Nations Security
Council, the European Union, Her Majesty’s Treasury, or other relevant sanctions
authority (collectively, “Sanctions”) and the Company will not directly or
indirectly use the proceeds of this offering, or lend, contribute or otherwise
make available such proceeds to any of its Subsidiaries, or any joint venture
partner or other Person, for the purpose of financing the activities of or
business with any Person, or in any country or territory, that currently is the
subject to any U.S. sanctions administered by OFAC or in any other manner that
will result in a violation by any Person (including any Person participating in
the transaction whether as underwriter, advisor, investor or otherwise) of U.S.
sanctions administered by OFAC; (ii) engaged in any transfers of goods,
technologies or services (including financial services) that may assist the
governments of Sanctioned Countries or facilitate money laundering or other
activities proscribed by United States Law; (iii) is a Person currently the
subject of any Sanctions; or (iv) located, organized or resident in any
Sanctioned Country.

 

12

--------------------------------------------------------------------------------

 

 

2.31     Bank Holding Company Act. The Company is a bank holding company
registered under the Bank Holding Company Act of 1956, as amended (the “BHC
Act”), and meets in all material respects the applicable requirements for
qualification as such. The activities of the Subsidiaries are permitted of
subsidiaries of a bank holding company under applicable law and the rules and
regulations of the Federal Reserve set forth in Title 12 of the Code of Federal
Regulations. The Bank has been duly chartered and is validly existing as a
Louisiana state banking association. The Bank is the only depository institution
that is a Subsidiary of the Company and the Bank is a member in good standing of
the Federal Home Loan Bank System.

 

2.32     Investor Presentation. The investor presentation dated September 13,
2017 (the “Investor Presentation”) provided to the Purchaser pertaining to the
offering and sale of Shares hereunder, the Company and the Minden Acquisition
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein not misleading
in light of the circumstances in which they are made, subject to the
forward-looking statements disclaimer and risks described therein.

 

2.33     Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1).

 

2.34     No Additional Agreements. Except pursuant to the Company’s equity plans
as described in the SEC Documents filed prior to the date of this Agreement, the
Company has no agreements or understandings (including, without limitation, side
letters) with any Purchaser or other Person to purchase shares of Common Stock
on terms more favorable to such Person than as set forth herein.

 

2.35     Mortgage Banking Business. Except as has not had and would not
reasonably be expected to have a Material Adverse Effect:

 

(a)     The Company and each of its Subsidiaries has complied with, and all
documentation in connection with the origination, processing, underwriting and
credit approval of any mortgage loan originated, purchased or serviced by the
Company or any of its Subsidiaries satisfied, (A) all applicable federal, state
and local laws, rules and regulations with respect to the origination, insuring,
purchase, sale, pooling, servicing, subservicing, or filing of claims in
connection with mortgage loans, including all laws relating to real estate
settlement procedures, consumer credit protection, truth in lending laws, usury
limitations, fair housing, transfers of servicing, collection practices, equal
credit opportunity and adjustable rate mortgages, (B) the responsibilities and
obligations relating to mortgage loans set forth in any agreement between the
Company or any of its Subsidiaries and any Agency, Loan Investor or Insurer, (C)
the applicable rules, regulations, guidelines, handbooks and other requirements
of any Agency, Loan Investor or Insurer and (D) the terms and provisions of any
mortgage or other collateral documents and other loan documents with respect to
each mortgage loan; and

 

13

--------------------------------------------------------------------------------

 

 

(b)     Since January 1, 2016, no Agency, Loan Investor or Insurer has (A)
claimed in writing that the Company or any of its Subsidiaries has violated or
has not complied with the applicable underwriting standards with respect to
mortgage loans sold by the Company or any of its Subsidiaries to a Loan Investor
or Agency, or with respect to any sale of mortgage servicing rights to a Loan
Investor, (B) imposed in writing restrictions on the activities (including
commitment authority) of the Company or any of its Subsidiaries or (C) indicated
in writing to the Company or any of its Subsidiaries that it has terminated or
intends to terminate its relationship with the Company or any of its
Subsidiaries for poor performance, poor loan quality or concern with respect to
the Company’s or any of its Subsidiaries’ compliance with laws.

 

For purposes of this Section 2.36: (A) “Agency” means the Federal Housing
Administration, the Federal Home Loan Mortgage Corporation, the Farmers Home
Administration (now known as Rural Housing and Community Development Services),
the Federal National Mortgage Association, the United States Department of
Veterans’ Affairs, the Rural Housing Service of the U.S. Department of
Agriculture or any other federal or state agency with authority to (i) determine
any investment, origination, lending or servicing requirements with regard to
mortgage loans originated, purchased or serviced by the Company or any of its
Subsidiaries or (ii) originate, purchase, or service mortgage loans, or
otherwise promote mortgage lending, including state and local housing finance
authorities; (B) “Loan Investor” means any Person (including an Agency) having a
beneficial interest in any mortgage loan originated, purchased or serviced by
the Company or any of its Subsidiaries or a security backed by or representing
an interest in any such mortgage loan; and (C) “Insurer” means a person who
insures or guarantees for the benefit of the mortgagee all or any portion of the
risk of loss upon borrower default on any of the mortgage loans originated,
purchased or serviced by the Company or any of its Subsidiaries, including the
Federal Housing Administration, the United States Department of Veterans’
Affairs, the Rural Housing Service of the U.S. Department of Agriculture and any
private mortgage insurer, and providers of hazard, title or other insurance with
respect to such mortgage loans or the related collateral.

 

2.36     Risk Management Instruments. The Company and its Subsidiaries have in
place risk management policies and procedures designed to protect against risks
of the type and in amounts reasonably expected to be incurred by companies of
similar size and in similar lines of business as the Company and its
Subsidiaries. Except as has not had or would not reasonably be expected to have
a Material Adverse Effect, since January 1, 2015, all derivative instruments,
including, swaps, caps, floors and option agreements, whether entered into for
the Company’s own account, or for the account of one or more of the
Subsidiaries, were entered into (a) only in the ordinary course of business, (b)
in accordance with prudent practices and in all respects with all applicable
laws, rules, regulations and regulatory policies and (c) with counterparties
believed to be financially responsible at the time; and each of them constitutes
the valid and legally binding obligation of the Company or one of the
Subsidiaries, enforceable in accordance with its terms. Neither the Company nor
the Subsidiaries, nor, to the knowledge of the Company, any other party thereto,
is in breach of any of its obligations under any such agreement or arrangement.

 

14

--------------------------------------------------------------------------------

 

 

Article 3

PURCHASER’S REPRESENTATIONS AND WARRANTIES

 

Each Purchaser represents and warrants to the Company and the Placement Agent,
severally and not jointly, with respect to itself and its purchase hereunder, as
of the date hereof and as of the Closing Date that:

 

3.1     Organization and Qualification. Purchaser is an entity, duly organized,
validly existing and in good standing under the Laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder. The execution and delivery of this
Agreement by Purchaser, and the performance by Purchaser of the transactions
contemplated by this Agreement, have been duly authorized by all necessary
action on the part of Purchaser. This Agreement has been duly executed by
Purchaser, and assuming the due authorization, execution and delivery of this
Agreement by the Company, constitutes the legal, valid and binding obligation of
Purchaser, enforceable against it in accordance with its terms, except (i) as
such enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium, liquidation or similar Laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies or by other equitable principles of general application; (ii) as
limited by Laws relating to the availability of specific performance, injunctive
relief or other equitable remedies; and (iii) insofar as indemnification and
contribution provisions may be limited by applicable Law. If the Purchaser is a
corporation, partnership, limited liability company, trust or other
organization, (i) each individual executing this Agreement on behalf of the
Purchaser has the full power and authority to execute and deliver this Agreement
for the Purchaser and (ii) the Purchaser has the full right, power and authority
to perform its obligations hereunder.

 

3.2     No Conflicts. The execution, delivery and performance by Purchaser of
this Agreement and the consummation by Purchaser of the transactions
contemplated by this Agreement will not (i) conflict with or result in a
violation of the constituent documents of Purchaser; (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to any other Person any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which Purchaser is a party; or (iii) result in a
violation of any Law, rule, regulation, order, judgment or decree (including
federal and state securities Laws) applicable to Purchaser, except in the case
of clauses (ii) and (iii) above, for such conflicts, defaults, rights or
violations which would not, individually or in the aggregate, reasonably be
expected to materially impair Purchaser’s ability to consummate the transactions
contemplated by this Agreement.

 

3.3     Investment Purpose. The Purchaser is purchasing the number of Shares set
forth opposite such Purchaser’s name on Exhibit A attached hereto for its own
account and not with a present view toward the public sale or distribution
thereof and has no intention or present plan to sell or distribute any of such
Shares or any arrangement or understanding with any other Persons regarding the
sale or distribution of such Shares. Purchaser understands that the Purchased
Shares are “restricted securities” and have not been registered under the
Securities Act or any applicable state securities Laws. The Purchaser agrees and
represents that it will not sell, assign, pledge or otherwise dispose of the
Purchased Shares or any portion thereof other than in compliance with applicable
state and federal securities Laws and, then, only to the extent that the same
may be legally sold or disposed of without registration or qualification under
the applicable state or federal securities Laws, or in accordance with the
provisions of the Registration Rights Agreement.

 

15

--------------------------------------------------------------------------------

 

 

3.4     Information. The Purchaser has been furnished with all materials that
have been requested by the Purchaser and the Purchaser has had the opportunity
to review the SEC Documents. The Purchaser has been afforded the opportunity to
ask questions of, and request information from, management of the Company.
Neither such inquiries nor any other investigation conducted by or on behalf of
such Purchaser or its representatives or counsel shall modify, amend or affect
such Purchaser’s right to rely on the truth, accuracy and completeness of the
SEC Documents and the Company’s representations and warranties contained in the
Agreement. The Purchaser is not purchasing the Shares as a result of any
advertisement, article, notice or other communication regarding the Shares
published in any newspaper, magazine or similar media, broadcast over television
or radio. presented at any seminar or any other general advertisement.

 

3.5     Acknowledgement of Risk.

 

(a)     The Purchaser acknowledges and understands that its investment in the
Shares involves a significant degree of risk, including, without limitation, (i)
an investment in the Company is speculative, and only Purchasers who can afford
the loss of their entire investment should consider investing in the Company and
the Shares; (ii) the Purchaser may not be able to liquidate its investment;
(iii) transferability of the Shares is extremely limited; and (iv) in the event
of a disposition of the Shares, the Purchaser could sustain the loss of its
entire investment. Such risks are more fully set forth in the SEC Documents;

 

(b)     The Purchaser is able to bear the economic risk of holding the Shares
for an indefinite period, and has knowledge and experience in financial and
business matters such that it is capable of evaluating the risks of the
investment in the Shares;

 

(c)     The Purchaser has, in connection with the Purchaser’s decision to
purchase Shares, not relied upon any representations or other information
(whether oral or written) other than as set forth in the representations and
warranties of the Company contained herein, the Investor Presentation, and the
information disclosed in the SEC Documents, and the Purchaser has, with respect
to all matters relating to this Agreement and the offer and sale of the Shares,
relied solely upon the advice of such Purchaser’s own counsel and, except as
explicitly provided for herein, has not relied upon or consulted any counsel to
the Placement Agent or counsel to the Company; and

 

(d)     In addition to the foregoing, the Purchaser hereby acknowledges and
understands that (i) the offering of the Shares pursuant hereto is not
conditioned on the closing of the Minden Acquisition and that the closing of the
Minden Acquisition remains subject to the satisfaction of numerous closing
conditions, including without limitation, receipt of all required regulatory
approvals and approval of the shareholders of Minden Bancorp, Inc.; and (ii) if
the Minden Acquisition is not consummated, the Company will have broad
discretion in the use of proceeds from the sale of the Shares pursuant hereto
and the Company shall have no obligation to return the aggregate Purchase Price
for the Shares to the Purchasers.

 

16

--------------------------------------------------------------------------------

 

 

3.6     Governmental Review. The Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Shares or an
investment therein.

 

3.7     Transfer or Resale. The Purchaser understands that:

 

(a)     the Shares have not been and are not being registered under the
Securities Act (other than as contemplated in the Registration Rights Agreement)
or any applicable state securities laws and, consequently, the Purchaser may
have to bear the risk of owning the Shares for an indefinite period of time
because the Shares may not be transferred unless (i) the resale of the Shares is
registered pursuant to an effective registration statement under the Securities
Act, as contemplated by the Registration Rights Agreement; (ii) the Purchaser
has delivered to the Company an opinion of counsel (in form, substance and scope
customary for opinions of counsel in comparable transactions) to the effect that
the Shares to be sold or transferred may be sold or transferred pursuant to an
exemption from such registration; (iii) the Shares are sold or transferred
pursuant to Rule 144; or (iv) the Shares are transferred to an Affiliate of the
Purchaser and such Affiliate agrees to the same representations, warranties,
covenants and other restrictions set forth herein;

 

(b)     any sale of the Shares made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and, if Rule 144 is not applicable, any
resale of the Shares under circumstances in which the seller (or the Person
through whom the sale is made) may be deemed to be an underwriter (as that term
is defined in the Securities Act) may require compliance with some other
exemption under the Securities Act or the rules and regulations of the SEC
thereunder; and

 

(c)     except as set forth in the Registration Rights Agreement, neither the
Company nor any other Person is under any obligation to register the resale of
the Shares under the Securities Act or any state securities laws or to comply
with the terms and conditions of any exemption thereunder.

 

3.8     Legends.

 

(a)     The Purchaser understands the certificates representing the Shares will
bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of the certificates for such
Shares):

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES. THE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SHARES UNDER APPLICABLE SECURITIES LAWS, UNLESS
OFFERED, SOLD, PLEDGED, HYPOTHECATED OR TRANSFERRED PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS. THE COMPANY SHALL BE
ENTITLED TO REQUIRE AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED TO THE EXTENT THAT SUCH OPINION IS REQUIRED
PURSUANT TO THAT CERTAIN SECURITIES PURCHASE AGREEMENT UNDER WHICH THE SHARES
WERE ISSUED.

 

17

--------------------------------------------------------------------------------

 

 

(b)     To the extent the resale of the Shares is registered under the
Securities Act pursuant to an effective Registration Statement, the Company
agrees to promptly (i) authorize the removal of the legend set forth in Section
3.8(a) and any other legend not required by applicable law from such Shares and
(ii) cause its transfer agent to issue such Shares without such legends to the
holders thereof by electronic delivery at the applicable balance account at the
Depository Trust Company upon surrender of any stock certificates evidencing
such Shares. With respect to any Shares for which restrictive legends are
removed pursuant to this Section 3.8(b), the holder thereof agrees to only sell
such Shares when and as permitted by the effective Registration Statement
covering such resale and in accordance with applicable securities laws and
regulations. Any fees (with respect to the Company’s transfer agent, counsel or
otherwise) associated with the removal of such legend(s) shall be borne by the
Company.

 

(c)     The Purchaser may request that the Company remove, and the Company
agrees to authorize the removal of any legend from the Shares (i) following any
sale of such Shares pursuant to Rule 144, or (ii) if such Shares are eligible
for sale under Rule 144 following the expiration of the six-month holding
requirement under subparagraphs (b)(1)(i) and (d) thereof. Following the time a
legend is no longer required for the Shares under this Section 3.8(c), the
Company will, no later than three Business Days following the delivery by a
Purchaser to the Company or the Company’s transfer agent of a legended
certificate representing such securities, deliver or cause to be delivered to
such Purchaser a certificate representing such securities that is free from all
restrictive and other legends.

 

3.9     Authorization; Enforcement. The Purchaser has the requisite power and
authority to enter into this Agreement and to consummate the Transactions. The
Purchaser has taken all necessary action to authorize the execution, delivery
and performance of this Agreement. Upon the execution and delivery of this
Agreement, this Agreement shall constitute a valid and binding obligation of the
Purchaser enforceable in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity and
except as rights to indemnity and contribution may be limited by state or
federal securities laws or public policy underlying such laws.

 

3.10     Residency. Unless the Purchaser has otherwise notified the Company in
writing, the Purchaser is a resident of, or organized under the laws of, the
jurisdiction set forth immediately below such Purchaser’s name on the signature
pages hereto.

 

3.11     Acknowledgements Regarding the Placement Agent.

 

(a)     The Purchaser acknowledges that the Placement Agent is acting as
placement agent on a “best efforts” basis for the Shares being offered hereby
and will be compensated by the Company for acting in such capacity. The
Purchaser represents that (i) the Purchaser was contacted regarding the sale of
the Shares by the Placement Agent or the Company (or an authorized agent or
representative thereof) with whom the Purchaser entered into a verbal or written
confidentiality agreement and (ii) no Shares were offered or sold to it by means
of any form of general solicitation or general advertising as such terms are
used in Regulation D of the Securities Act.

 

18

--------------------------------------------------------------------------------

 

 

(b)     The Purchaser represents that it is making this investment based on the
results of its own due diligence investigation of the Company, and has not
relied on any information or advice furnished by or on behalf of the Placement
Agent in connection with the Transactions. The Purchaser acknowledges that the
Placement Agent has not made, and will not make, any representations and
warranties with respect to the Company or the Transactions, and the Purchaser
will not rely on any statements made by the Placement Agent, orally or in
writing, to the contrary.

 

3.12     Accredited Investor. Purchaser is and will be on the Closing Date an
institutional “accredited investor” as such term is defined in Rule 501(a) of
Regulation D and as contemplated by subsections (1), (2), (3) and (7) of Rule
501(a) of Regulation D, and has no less than $5,000,000 in total assets.

 

3.13     No Commonly Controlled Insured Depository Institution. The Purchaser
does not own any interest in any depository institution such that the
acquisition by such Purchaser of its Shares would cause any Subsidiary of the
Company and that depository institution to become “commonly controlled insured
depository institutions” (as that term is defined for purposes of 12 U.S.C.
§1815(e), as may be amended or supplemented from time to time, and any successor
thereto).

 

3.14     Acting in Concert. Purchaser is not acting in concert or as part of a
group with any other Purchaser or any other Person in connection with the
transactions contemplated by this Agreement other than its Affiliates. Purchaser
is not party to any agreement, arrangement or understanding for the purpose of
acquiring, holding, voting or disposing of, in each case, any shares of Common
Stock or other securities of the Company or any option, warrant or other right
to acquire any of the foregoing.

 

3.15     Regulatory Matters. The Purchaser understands and acknowledges that:
(i) the Company is a registered bank holding company under the BHC Act, and is
subject to regulation by the Federal Reserve; (ii) acquisitions of interests in
bank holding companies are subject to the BHC Act and the Change in Bank Control
Act of 1978, as amended (the “CIBC Act”) and may be reviewed by the Federal
Reserve to determine the circumstances under which such acquisitions of
interests will result in Purchaser becoming subject to the BHC Act or subject to
the prior notice requirements of the CIBC Act. The Purchaser represents that
neither it nor its Affiliates (i) own or control any shares of any class of
voting securities of the Company or (ii) otherwise “control” the Company or any
Bank as such term is defined for purposes of the BHC Act or CIBC Act. The
Purchaser is not participating and has not participated with any other investor
in the offering of the Shares other than its Affiliates in any joint activity or
parallel action towards a common goal between or among such investors of
acquiring control of the Company.

 

19

--------------------------------------------------------------------------------

 

 

3.16     Foreign Corrupt Practices; Anti-Money Laundering. Neither the Purchaser
nor any of its Affiliates, nor to the Purchaser’s knowledge, any director,
officer, agent, employee or other Person acting on behalf of the Purchaser or
any of its Affiliates has, in the course of its actions for, or on behalf of,
the Purchaser and such Affiliate (i) used any corporate funds of the Purchase or
any of its Affiliates to give, agree, offer or promise to give any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) directly or indirectly given, agreed, offered or
promised to give any unlawful gift, contribution, payment, rebate, payoff,
influence payment, bribe or kickback to any foreign or domestic government
official or employee from corporate funds; (iii) violated or is in violation of
in any material respect any provision of the FCPA, the UK Bribery Act 2010, Laws
enacted to comply with the UN Convention Against Corruption and the OECD
Anti-Bribery Convention, or any other anti-corruption or anti-bribery Law or
requirement applicable to the Purchaser and each of its Affiliates; (iv)
directly, or indirectly through a third party, made, offered, paid, authorized,
facilitated, or promised any payment, contribution, gift, entertainment, bribe,
rebate, kickback, financial or other advantage, or anything else of value,
regardless of form or amount, for the purpose of securing an improper advantage
for the Purchaser or any of its Affiliates; (v) established or maintained any
unlawful fund of monies or other assets of the Purchaser or any of its
Affiliates; (vi) made any fraudulent entry on the books and records of the
Purchaser or any of its Affiliates; (vii) been under administrative, civil, or
criminal investigation, indictment, suspension, debarment, or audit (other than
a routine contract audit) by any party, in connection with alleged or possible
violations of any Law that prohibits bribery, corruption, fraud or other
improper payments; or (viii) violated or is in violation of Money Laundering
Laws and no action, suit or proceeding by or before any governmental or
regulatory authority or any arbitrator involving the Purchaser or any of its
Affiliates with respect to the Money Laundering Laws is pending or, to the
knowledge of the Purchaser, threatened. the Purchaser or any of its Affiliates
have in all material respects conducted their respective businesses in
compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.

 

Article 4

COVENANTS

 

4.1     Reporting Status. The Company’s Common Stock is subject to the reporting
requirements of Section 15(d) of the Exchange Act. From the date hereof to the
end of the Registration Period (as defined in the Registration Rights
Agreement), the Company will timely file all documents required to be filed
under Section 15(d) of the Exchange Act and the rules and regulations thereunder
with the SEC, and the Company will not terminate its status as an issuer
required to file reports under Section 15(d) of the Exchange Act even if the
Exchange Act or the rules and regulations thereunder would permit such
termination.

 

4.2     Expenses. The Company and each Purchaser is liable for, and will pay,
its own expenses incurred in connection with the negotiation, preparation,
execution and delivery of this Agreement, including, without limitation,
attorneys’ and consultants’ fees and expenses.

 

4.3     Financial Information. The financial statements of the Company to be
included in any documents filed with the SEC will be prepared in accordance with
GAAP, consistently applied (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes, may be
condensed or summary statements or may conform to the SEC’s rules and
instructions for Reports on Form 10-Q), and will fairly present in all material
respects the consolidated financial position of the Company and consolidated
results of its operations and cash flows as of, and for the periods covered by,
such financial statements (subject, in the case of unaudited statements, to
normal and recurring year-end audit adjustments).

 

20

--------------------------------------------------------------------------------

 

 

4.4     Securities Laws Disclosure; Publicity. Within the period prescribed by
Form 8-K, the Company shall issue a press release announcing the signing of
Transaction Documents and describing the terms of the Transactions, the Minden
Acquisition and any other material, non-public information set forth in the
Investor Presentation. From and after the issuance of the press release, no
Purchaser shall be in possession of any material, non-public information
received from the Company or any of its officers, directors, employees or
agents, that is not disclosed in the press release, including without
limitation, information regarding the Minden Acquisition. The Company shall not
publicly disclose the name of any Purchaser or its investment adviser, or
include the name of any Purchaser or its investment adviser in any filing with
the SEC (other than in a Registration Statement and any exhibits to filings made
in respect of this transaction or, subject to review, and the consent of each
Purchaser named herein (which shall not be unreasonably withheld or delayed)) in
accordance with periodic filing requirements under the Exchange Act) or any
regulatory agency, without the prior written consent of such Purchaser, except
to the extent such disclosure is required by law or regulations, in which case
the Company shall provide the Purchasers with prior notice of such disclosure.

 

4.5     Sales by Purchasers. No Purchaser will sell any Shares held by it except
in compliance with applicable prospectus delivery requirements, if any, or
otherwise in compliance with the requirements for an exemption from registration
under the Securities Act and the rules and regulations promulgated thereunder.
No Purchaser will make any sale, transfer or other disposition of the Shares in
violation of federal or state securities laws.

 

Article 5

CONDITIONS TO CLOSING

 

5.1     Conditions to Obligations of the Company. The Company’s obligation to
complete the purchase and sale of the Shares and deliver stock certificate(s) to
each Purchaser is subject to the waiver by the Company or fulfillment as of the
Closing Date of the following conditions:

 

(a)     Receipt of Funds. The Company shall have received immediately available
funds in the full amount of the Purchase Price for the Shares being purchased
hereunder as set forth opposite such Purchaser’s name on Exhibit A hereto.

 

(b)     Representations and Warranties. The representations and warranties made
by such Purchaser in Article 3 shall be true and correct in all material
respects as of the Closing Date, except to the extent that such representations
and warranties are qualified by the term “material,” or contain terms such as
“Material Adverse Effect” in which case such representations and warranties (as
so written, including the term “material” or “Material Adverse Effect”) shall be
true and correct in all respects as of the Closing Date.

 

(c)     Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Purchasers on or prior to the Closing Date
shall have been performed or complied with in all material respects.

 

(d)     Absence of Litigation. No proceeding challenging this Agreement or the
Transactions, or seeking to prohibit, alter, prevent or materially delay the
Closing, shall have been instituted or be pending before any court, arbitrator,
governmental body, agency or official.

 

(e)     No Governmental Prohibition. The sale of the Shares by the Company shall
not be prohibited by any law or governmental order or regulation.

 

(f)     Registration Rights Agreement. The Purchaser shall have delivered the
Registration Rights Agreement duly executed by Purchaser.

 

21

--------------------------------------------------------------------------------

 

 

5.2     Conditions to Purchasers’ Obligations at the Closing. Each Purchaser’s
obligation to complete the purchase and sale of the Shares is subject to the
waiver by such Purchaser or fulfillment as of the Closing Date of the following
conditions:

 

(a)     Representations and Warranties. The representations and warranties made
by the Company in Article 2 shall be true and correct in all material respects
as of the Closing Date, except to the extent that such representations and
warranties are qualified by the term “material,” or contain terms such as
“Material Adverse Effect” in which case such representations and warranties (as
so written, including the term “material” or “Material Adverse Effect”) shall be
true and correct in all respects as of the Closing Date.

 

(b)     Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to the Closing Date shall
have been performed or complied with in all material respects.

 

(c)     Compliance Certificate. The Chief Executive Officer of the Company shall
deliver to the Purchasers a certificate, dated as of the Closing Date,
certifying that the conditions specified in Sections 5.2(a) and 5.2(b) have been
fulfilled.

 

(d)     Blue Sky. The Company shall have obtained all necessary blue sky law
permits and qualifications, or secured exemptions therefrom, required by any
state or foreign or other jurisdiction for the offer and sale of the Shares.

 

(e)     Legal Opinion. The Company shall have delivered to such Purchaser an
opinion, dated as of the Closing Date, from Fenimore, Kay, Harrison & Ford LLP,
counsel to the Company, in substantially the form attached hereto as Exhibit B
hereto.

 

(f)     Registration Rights Agreement. The Company shall have delivered the
Registration Rights Agreement duly executed by the Company.

 

(g)     Transfer Agent Instructions. If such Purchaser’s Shares are
certificated, the Company shall have delivered to its transfer agent irrevocable
instructions to issue to such Purchaser or in such nominee name(s) as designated
by such Purchaser in writing one or more certificates representing such Shares,
set forth opposite such Purchaser’s name on Exhibit A hereto. If such Shares are
not certificated, such Purchaser shall have received a statement from the
Company’s transfer agent evidencing the issuance of such Shares to such
Purchaser on and as of the Closing Date.

 

(h)     Absence of Litigation. No proceeding challenging this Agreement or the
Transactions, or seeking to prohibit, alter, prevent or materially delay the
Closing, shall have been instituted or be pending before any court, arbitrator,
governmental body, agency or official.

 

(i)     No Governmental Prohibition. The sale of the Shares by the Company shall
not be prohibited by any law or governmental order or regulation.

 

(j)     Minden Acquisition Agreement. The Minden Acquisition Agreement shall
have been duly executed by each of the parties thereto.

 

22

--------------------------------------------------------------------------------

 

 

(k)     Minimum Offering. At the Closing, the number of shares of the Common
Stock to be sold in the offering shall result in gross proceeds to the Company
of at least $50 million.

 

Article 6

DEFINITIONS

 

6.1     “Agency” has the meaning set forth in Section 2.36.

 

6.2     “Agreement” has the meaning set forth in the preamble.

 

6.3     “Affiliate” means, with respect to any Person (as defined below), any
other Person controlling, controlled by or under direct or indirect common
control with such Person (for the purposes of this definition “control,” when
used with respect to any specified Person, shall mean the power to direct the
management and policies of such Person, directly or indirectly, whether through
ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” shall have meanings correlative to the
foregoing).

 

6.4     “Articles of Incorporation” has the meaning set forth in Section 2.3.

 

6.5     “Bank” has the meaning set forth in Section 2.1(b).

 

6.6     “Bank Secrecy Act” has the meaning set forth in Section 2.5(a).

 

6.7     “BHC Act” has the meaning set forth in Section 2.32.

 

6.8     “Business Day” means a day Monday through Friday on which banks are
generally open for business in New York City.

 

6.9     “Bylaws” has the meaning set forth in Section 2.3.

 

6.10     “CIBC Act” has the meaning set forth in Section 3.15.

 

6.11     “Closing” has the meaning set forth in Section 1.3.

 

6.12     “Closing Date” has the meaning set forth in Section 1.3.

 

6.13     “Common Stock” means the common stock, par value $1.00 per share, of
the Company.

 

6.14     “Company” has the meaning set forth in the preamble.

 

6.15     “Company Reports” has the meaning set forth in Section 2.5(c).

 

6.16     “Covered Persons” has the meaning set forth in Section 2.20(c).

 

6.17     “CRA” has the meaning set forth in Section 2.5(a).

 

6.18      “Disqualification Events” has the meaning set forth in Section
2.20(c).

 

23

--------------------------------------------------------------------------------

 

 

6.19     “Environmental Laws” has the meaning set forth in Section 2.29.

 

6.20     “ERISA” has the meaning set forth in Section 2.30.

 

6.21     “ERISA Affiliate” has the meaning set forth in Section 2.30.

 

6.22     “Evaluation Date” has the meaning set forth in Section 2.8.

 

6.23     “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

6.24     “FCPA” has the meaning set forth in Section 2.19

 

6.25     “FDIC” has the meaning set forth in Section 2.5(a).

 

6.26     “Federal Reserve” has the meaning set forth in Section 2.5(a).

 

6.27     “FINRA” has the meaning set forth in Section 2.28.

 

6.28     “Financial Statements” has the meaning set forth in Section 2.7.

 

6.29     “GAAP” has the meaning set forth in Section 2.7

 

6.30     “Insurer” has the meaning set forth in Section 2.36.

 

6.31     “Investment Company Act” has the meaning set forth in Section 2.13.

 

6.32     “Investor Presentation” has the meaning set forth in Section 2.33.

 

6.33     “Loan Investor” has the meaning set forth in Section 2.36.

 

6.34     “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, assets, results of operations or financial condition of
the Company, taken as a whole, or (b) the ability of the Company to perform its
obligations pursuant to the Transactions; provided, however, that in no event
shall any of the following, alone or in combination, be deemed to constitute,
nor shall any of the following be taken into account in determining whether
there has been or shall be, a Material Adverse Effect: any event, change,
occurrence, or effect (a) resulting from the announcement of the execution and
delivery of this Agreement or compliance with the terms and conditions of this
Agreement; (b) resulting from the announcement of the execution and delivery of
the definitive agreement and plan of reorganization relating to the Minden
Acquisition or compliance with the terms and conditions thereof; (c) affecting
the industry in which the Company operates generally or the United States
economy generally (including changes generally in prevailing interest rates,
credit availability and liquidity, currency exchange rates and price levels or
trading volumes in the United States or foreign securities or credit markets);
(d) changes in securities, banking and other laws, of general applicability or
related policies or interpretations of any governmental authority; or (e) that
results from changes affecting general economic or financial conditions; except,
with respect to clauses (b), (c), (d) and (e), to the extent the effects of such
changes have a disproportionate impact on the Company and its Subsidiaries,
taken as a whole, relative to other similarly situated holding companies and
banks.

 

24

--------------------------------------------------------------------------------

 

 

6.35     “Material Agreement” means all material agreements that the Company was
required to file as exhibits to the SEC Documents under Item 601 of Regulation
S-K.

 

6.36     “Minden Acquisition” has the meaning set forth in Section 2.7.

 

6.37     “Minden Acquisition Agreement” has the meaning set forth in Section
2.7.

 

6.38     “Money Laundering Laws” has the meaning set forth in Section 2.19.

 

6.39     “OFAC” has the meaning set forth in Section 2.31.

 

6.40     “Permits” has the meaning set forth in Section 2.6(d).

 

6.41     “Person” means any person, individual, corporation, limited liability
company, partnership, trust or other nongovernmental entity or any governmental
agency, court, authority or other body (whether foreign, federal, state, local
or otherwise).

 

6.42     “Placement Agent” has the meaning set forth in the preamble to Article
2.

 

6.43     “Plan” has the meaning set forth in Section 2.30.

 

6.44     “Purchase Price” has the meaning set forth in Section 1.1.

 

6.45     “Purchasers” has the meaning set forth in the preamble.

 

6.46     The terms “register,” “registered” and “registration” refer to the
registration effected by preparing and filing a registration statement in
compliance with the Securities Act, and the declaration or ordering of the
effectiveness of such registration statement.

 

6.47      “Registration Rights Agreement” means that certain Registration Rights
Agreement, substantially in the form attached hereto as Exhibit C, to be entered
into on the date hereof between the Company and the investors in the offering
and sale of Shares hereunder identified on the signature pages thereto.

 

6.48     “Registration Statement” means any one or more registration statements
of the Company filed under the Securities Act that covers the resale of any of
the Shares pursuant to the provisions of the Registration Rights Agreement
(including without limitation the Initial Registration Statement, the New
Registration Statement, Form S-3 Registration Statement, and any Remainder
Registration Statements) and amendments and supplements to such Registration
Statements, including post-effective amendments.

 

6.49     “Rule 144” means Rule 144 promulgated under the Securities Act, or any
successor rule.

 

6.50     “Sanctioned Countries” has the meaning set forth in Section 2.31.

 

6.51     “Sanctions” has the meaning set forth in Section 2.31.

 

6.52     “SEC” means the United States Securities and Exchange Commission.

 

25

--------------------------------------------------------------------------------

 

 

6.53     “SEC Documents” has the meaning set forth in Section 2.7.

 

6.54     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations thereunder, or any similar successor statute.

 

6.55     “Shares” has the meaning set forth in Section 1.1.

 

6.56     “Solicitor” has the meaning set forth in Section 2.20(c).

 

6.57     “Subsidiary” of any Person shall mean any corporation, partnership,
limited liability company, joint venture or other legal entity of which such
Person (either alone or through or together with any other subsidiary) owns,
directly or indirectly, more than 50% of the stock or other equity interests the
holders of which are generally entitled to vote for the election of the board of
directors or other governing body of such corporation or other legal entity.

 

6.58     “Transaction Documents” means this Agreement and the Registration
Rights Agreement.

 

6.59     “Transactions” shall mean the transactions contemplated by the
Transaction Documents (including the issuance and sale of the Shares) and shall
not include the Minden Acquisition or any other transactions contemplated by the
agreements entered into in connection with the Minden Acquisition.

 

6.60      “USA PATRIOT Act” has the meaning set forth in Section 2.5(a).

 

Article 7

GOVERNING LAW; MISCELLANEOUS

 

7.1     Governing Law; Jurisdiction. This Agreement will be governed by and
interpreted in accordance with the laws of the State of New York without regard
to the principles of conflict of laws.

 

7.2     Counterparts; Signatures by Facsimile. This Agreement may be executed in
two or more counterparts, all of which are considered one and the same agreement
and will become effective when counterparts have been signed by each party and
delivered to the other parties. This Agreement, once executed by a party, may be
delivered to the other parties hereto by facsimile or e-mail transmission of a
copy of this Agreement bearing the signature of the party so delivering this
Agreement.

 

7.3     Headings. The headings of this Agreement are for convenience of
reference only, are not part of this Agreement and do not affect its
interpretation.

 

7.4     Severability. If any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
will be deemed modified in order to conform with such statute or rule of law.
Any provision hereof that may prove invalid or unenforceable under any law will
not affect the validity or enforceability of any other provision hereof.

 

26

--------------------------------------------------------------------------------

 

 

7.5     Entire Agreement; Amendments. The Transaction Documents (including all
schedules and exhibits thereto) constitute the entire agreement among the
parties hereto with respect to the subject matter hereof. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein or therein. The Transaction Documents supersede all prior
agreements and understandings among the parties hereto with respect to the
subject matter hereof. No provision of this Agreement may be waived or amended
other than by an instrument in writing signed by the party to be charged with
enforcement. Any amendment or waiver by a party effected in accordance with this
Section 7.5 shall be binding upon such party, including with respect to any
Shares purchased under this Agreement at the time outstanding and held by such
party (including securities into which such Shares are convertible and for which
such Shares are exercisable) and each future holder of all such securities.

 

7.6     Notices. All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given: (a) upon personal delivery to the party
to be notified, (b) when sent by confirmed email, telex or facsimile if sent
during normal business hours of the recipient, if not, then on the next Business
Day, (c) five days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) one Business Day after deposit
with a nationally recognized overnight courier, specifying next day delivery,
with written verification of receipt. The addresses for such communications are:

 

If to the Company:                   Business First Bancshares, Inc.

500 Laurel Street

Baton Rouge, Louisiana 70801

Attn: David R. Melville, III

 

With a copy to:                          Fenimore, Kay, Harrison & Ford LLP

812 San Antonio Street, Suite 600

Austin, Texas 78701

Attn: Lowell Harrison

 

If to a Purchaser: To the address set forth immediately below such Purchaser’s
name on the signature pages hereto. Each party will provide ten days’ advance
written notice to the other parties of any change in its address.

 

7.7     Successors and Assigns. This Agreement is binding upon and inures to the
benefit of the parties and their successors and assigns. The Company will not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the Purchasers, and no Purchaser may assign this Agreement or
any rights or obligations hereunder without the prior written consent of the
Company.

 

7.8     Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto, their respective permitted successors and assigns and the
Placement Agent, and is not for the benefit of, nor may any provision hereof be
enforced by, any other Person.

 

7.9     Further Assurances. Each party will do and perform, or cause to be done
and performed, all such further acts and things, and will execute and deliver
all other agreements, certificates, instruments and documents, as another party
may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the Transactions.

 

27

--------------------------------------------------------------------------------

 

 

7.10     No Strict Construction. The language used in this Agreement is deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

7.11     Equitable Relief. The Company recognizes that, if it fails to perform
or discharge any of its obligations under this Agreement, any remedy at law may
prove to be inadequate relief to the Purchasers. The Company therefore agrees
that the Purchasers are entitled to seek temporary and permanent injunctive
relief in any such case. Each Purchaser also recognizes that, if it fails to
perform or discharge any of its obligations under this Agreement, any remedy at
law may prove to be inadequate relief to the Company. Each Purchaser therefore
agrees that the Company is entitled to seek temporary and permanent injunctive
relief in any such case.

 

7.12     Survival of Representations and Warranties. Notwithstanding any
investigation made by any party to this Agreement, all representations and
warranties made by the Company and the Purchasers herein shall survive for a
period of one year following the date hereof.

 

7.13     Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement. The decision of each Purchaser to purchase
Shares pursuant to this Agreement has been made by such Purchaser independently
of any other Purchaser and independently of any information, materials,
statements or opinions as to the business, affairs, operations, assets,
properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company or any of its Subsidiaries which may have
been made or given by any other Purchaser or by any agent or employee of any
other Purchaser, and no Purchaser and none of its agents or employees shall have
any liability to any other Purchaser (or any other Person) relating to or
arising from any such information, materials, statements or opinions. Nothing
contained herein and no action taken by any Purchaser pursuant thereto, shall be
deemed to constitute the Purchasers as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Purchasers
are in any way acting in concert or as a group, or are deemed affiliates with
respect to such obligations or the Transactions. Each Purchaser acknowledges
that no other Purchaser has acted as agent for such Purchaser in connection with
making its investment hereunder and that no Purchaser will be acting as agent of
such Purchaser in connection with monitoring its investment in the Shares or
enforcing its rights under this Agreement. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement, and it shall not be necessary for any
other Purchaser to be joined as an additional party in any proceeding for such
purpose. It is expressly understood and agreed that each provision contained in
this Agreement is between the Company and a Purchaser, solely, and not between
the Company and the Purchasers collectively and not between and among the
Purchasers.

 

7.14     Termination. This Agreement shall terminate without any further action
by any party hereto if the Closing does not occur on or prior to October 20,
2017.

 

[Signature Page Follows]

 

28

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has caused this Securities Purchase
Agreement to be duly executed as of the date first above written.

 

 

 

Business First Bancshares, Inc.

 

 

By:                                                           

Name: David R. Melville, III

Title:   President and Chief Executive Officer

 

 

[Signature Page to Securities Purchase Agreement]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has caused this Securities Purchase
Agreement to be duly executed as of the date first above written.

 

 

 

Purchaser:                                                                                                       

 

 

 

By:                                                                                                                    

 

Name:                                                                                                               

 

Title:                                                                                                                 

 

Address:                                                                                           

 

                                                                                           

 

                                                                                           

 

Facsimile:                                                                                         

     

 

 

[Signature Page to Securities Purchase Agreement]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

SCHEDULE OF PURCHASERS

 

 

 

Purchaser

Shares

Purchase Price

[__________]

[________]

$[__________]

[__________]

[________]

$[__________]

[__________]

[________]

$[__________]

[__________]

[________]

$[__________]

[__________]

[________]

$[__________]

     

Total

[________]

$[__________]

 

A-1

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

LEGAL OPINION

 

1.

The Company has been duly incorporated and is validly existing and in good
standing under the laws of the State of Louisiana.

 

2.

The Bank has been duly incorporated and is validly existing as a Louisiana state
banking association in good standing under the laws of the State of Louisiana.

 

3.

The Company is a registered bank holding company under the Bank Holding Company
Act of 1956, as amended.

 

4.

The Bank is an “insured depository institution” under Section 3(c)(2) of the
Federal Deposit Insurance Act, and no proceedings for the termination or
revocation of such insurance are pending or threatened, in each case based upon
a recent certificate of the FDIC.

 

5.

Each of the Company and the Bank has the requisite corporate power to own or
lease, as the case may be, its property and conduct its business as it is
currently being conducted.

 

6.

The Transaction Documents have been duly authorized by all necessary corporate
action and has been duly executed and delivered by the Company.

 

7.

The Transaction Documents constitute a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
rights to indemnity and contribution under the Registration Rights Agreement may
be limited or otherwise affected by applicable laws and except as enforcement
may be limited or otherwise affected by applicable bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws affecting
creditors’ rights, and subject to general equity principles, whether considered
at law or in equity and to limitations on availability of equitable relief,
including specific performance.

 

8.

The Shares have been duly authorized, and upon issuance and delivery against
payment therefor in accordance with the terms of the Agreement, the Shares will
be validly issued, fully paid and nonassessable.

 

9.

The execution and delivery of the Transaction Documents by the Company and the
issuance of the Shares pursuant to the Agreement do not violate any provision of
the Company’s Articles of Incorporation or Bylaws, and do not constitute a
default under or a material breach of any Material Agreement, and do not violate
any order, writ, judgment, injunction, decree, determination or award which has
been entered against the Company and of which we are aware, in each case to the
extent the violation of which would materially and adversely affect the Company
and its subsidiaries, taken as a whole.

 

10.

All consents, approvals, authorizations, or orders of, and filings,
registrations, and qualifications with any U.S. Federal regulatory authority or
governmental body required for the issuance of the Shares, have been made or
obtained, except for the filing of a Form D pursuant to Securities and Exchange
Commission Regulation D.

 

B-1

--------------------------------------------------------------------------------

 

 

11.

The offer and sale of the Shares are exempt from the registration requirements
of the Securities Act of 1933, as amended, subject to the timely filing of a
Form D pursuant to the Securities and Exchange Commission Regulation D.

 

12.

The Company is not, and after giving effect to the offering and sale of the
Shares will not be required to register as, an “investment company” under the
Investment Company Act.

 

B-2

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

REGISTRATION RIGHTS AGREEMENT

 

 

C-1